Citation Nr: 1712210	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board remanded the appeal for additional development. The case has since returned to the Board.

The Veteran was scheduled to testify at a videoconference hearing in October 2014; however, he failed to show up.  He has not provided a reason for his failure to appear and has not requested that a new hearing be scheduled.  Therefore, the Board considers the hearing request as withdrawn.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's sleep apnea did not manifest in service and is not etiologically related to service, nor is his sleep apnea proximately due to, a result of, or aggravated by his service-connected diabetes, PTSD, cardiomyopathy, or bilateral peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in March 2012.  VA has satisfied its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service personnel records, service treatment records, post-service VA treatment records, and lay evidence have been associated with the record.  As directed by the February 2016 Board Remand, the RO updated the claims file with outstanding VA treatment records dated through May 2016.

Further, the Veteran was afforded a VA examination (during the appeal period) in June 2012.  The examiner reviewed the available medical and lay evidence of record and offered opinions supported by rationale.  Per the February 2016 Board Remand, an addendum VA medical opinion was obtained to determine the etiology of the Veteran's sleep apnea.  The author of the May 2016 addendum opinion reviewed the claims file and offered opinions supported by rationale sufficient to allow the Board to render an informed decision.  
Additionally, the Board notes that the author of the May 2016 addendum opinion concluded that it would be only with resort to mere speculation to opine on whether the Veteran's sleep apnea was caused or aggravated by service or by service-connected diabetes, cardiomyopathy, and /or PTSD.

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  A speculative medical opinion is inadequate if the examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id. at 390.

Here, the examiner provided a detailed rationale for his opinion and identified the limitations of knowledge in the medical community at large, writing, "the current medical literature has yet to establish a cause and effect relationship between OSA and any of these conditions."  He further identified facts that cannot be determined, writing, "the additional contributions from the veteran's SC Diabetes, Heart and PTSD conditions, if any, cannot be objectively determined from the currently available objective evidence."  Therefore, the Board finds this addendum VA medical opinion to be adequate.

The Board notes that the Veteran has asserted at different times that his sleep apnea was caused by various service-connected disabilities, as well as the medications prescribed to treat those conditions.  See February 2012 claim (sleep apnea "due to my peripheral neuropathy in my legs, night terrors with my PTSD, and the strain on my heart with my heart disease"); June 2013 Notice of Disagreement ("I believe many of the medications I take for DM, HT, PTSD, Neuropathy, Cardio-myopathy, may have brought on the OSA").  While the May 2016 addendum opinion examines the possible relationship between the Veteran's sleep apnea and his service-connected diabetes, cardiac condition, and PTSD, it does not specifically address the Veteran's bilateral peripheral neuropathy of the lower extremities, or the medications he is taking for his various service-connected disabilities.  

Although the Veteran asserts that his sleep apnea may be caused by the peripheral neuropathy and/or the medications, these issues were not medically indicated by the addendum opinion, and there is no objective medical evidence to warrant a VA examination to specifically address these issues.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the above reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Legal Criteria

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

In evaluating service connection claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).   After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Factual Background

The Veteran is currently service-connected for cardiomyopathy, prostate cancer, PTSD, diabetes mellitus type II with erectile dysfunction, hepatitis C, tinnitus, hypertension, and peripheral neuropathy of the bilateral lower extremities. 

Service treatment records are negative for complaints, diagnoses, or treatment of sleep apnea.  A September 1967 clinical record notes the Veteran's complaints of having trouble staying awake in the daytime and sleeping at night. The impression was restive depression.  

According to August 2011 VA treatment records, the Veteran was diagnosed with obstructive sleep apnea after undergoing a sleep study.  

In his February 2012 claim for service connection for sleep apnea, the Veteran argued that his sleep apnea was caused by his service-connected bilateral peripheral neuropathy, PTSD, and heart disease.  

According to the June 2012 VA examination report, the Veteran was diagnosed with obstructive sleep apnea and had been using CPAP machine that has improved his nighttime sleep.  The examiner noted that the Veteran's reports that he did not have much sleeping problems while in the service, and that the Veteran relates his sleeping problems to all his other medical problems.  The Veteran was found to suffer from persistent daytime hypersomnolence.  The examiner opined that sleep apnea is not caused by or a result of military service as the Veteran did not report sleep difficulties while in service.  The examiner also opined that sleep apnea is not caused by or a result of PTSD, peripheral neuropathy, or cardiomyopathy based on a review of the medical evidence of record.  

In his June 2013 Notice of Disagreement, the Veteran stated, "I believe many of the medications I take for DM, HT, PTSD, Neuropathy, and Cardio-myopathy, may have brought on the OSA."  The Veteran also submitted articles that discuss the impact medications can have on sleep and breathing:  Brandon Peters, M.D., How Medications May Affect Sleep Apnea, About.com Guide, Updated June 02, 2011; Rumkari Krishna, Patients with Type 2 Diabetes or Hypertension Must be Evaluated for Sleep Apnea: American Academy of Sleep Medicine, Diabetes News, June 07, 2013.

In his March 2014 VA Form 9 Appeal, the Veteran argued that reasonable doubt has not been applied to him.  He submitted two articles regarding an increase in disability claims for sleep apnea at the VA to bolster his argument that "well over 100,000 other veterans were rated 50% as secondary to other conditions of which I have all."  See Veterans Today, VA Disability Claims for Sleep Apnea Skyrocket in Recent Years, June 6, 2013; Tom Vanden Brook, VA Sees Sharp Rise in Apnea Cases, USA Today (copy of article submitted undated).

In a January 2016 Appellate Brief, the Veteran's representative submitted the abstract of an article in Sleep Medicine Reviews to further the argument that the Veteran's sleep apnea was caused by cardiomyopathy.  See  Flavia B. Nerbass, et al., Obstructive Sleep Apnea and Hypertrophic Cardiomyopathy: A Common and Potential Harmful Combination, 17 Sleep Med. Rev. 201 ("Obstructive sleep apnea (OSA) is extremely common among patients with established cardiovascular disease").

In the May 2016 addendum VA medical opinion, the examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current obstructive sleep apnea is caused or aggravated to any degree by his military service.  He reasoned that service medical records were silent for any objective evidence such as a positive sleep study or any noted suspected sleep apnea diagnosis or symptoms or observation of apneic episodes that could reasonably be correlated to the Veteran's current obstructive sleep apnea during his military service.  Therefore, reasoned the examiner, there is no current objective evidence that the Veteran's current obstructive sleep apnea was caused or aggravated to any degree by his military service.

The addendum opinion also stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current obstructive sleep apnea is caused or aggravated to any degree by his service-connected diabetes, cardiac condition (cardiomyopathy), and /or PTSD.  He reasoned that although there is an association between sleep apnea and diabetes, heart disease including cardiomyopathy ( in some studies), and some types of mental illness including PTISD ( in some studies), the current medical literature has yet to establish a cause and effect relationship between obstructive sleep apnea and any of these conditions.  The examiner noted that the primary etiology of the Veteran's sleep apnea is airway obstruction due to relaxed tissues during sleep in the recumbent position. The additional contributions from the Veteran's serviced-connected diabetes, heart and PTSD conditions, if any, cannot be objectively determined from the currently available objective evidence, reasoned the examiner.  Therefore, there is no current objective evidence that the Veteran's service-connected diabetes, heart condition, and/or PTSD caused or aggravated to any degree his current obstructive sleep apnea.

IV.  Analysis

The Veteran essentially contends that he has sleep apnea and that this disability was caused or aggravated by one or more of his service-connected disabilities.

Secondary Service Connection

The Board concedes that the Veteran has obstructive sleep apnea.  However, the competent and probative evidence is against a finding that the Veteran's sleep apnea is caused or aggravated by any of his service-connected disabilities.

The author of the May 2016 addendum opinion wrote that the current medical literature has yet to establish a cause and effect relationship between obstructive sleep apnea and diabetes, cardiomyopathy, or PTSD.  The examiner noted that the primary etiology of the Veteran's sleep apnea is airway obstruction due to relaxed tissues during sleep in the recumbent position. The additional contributions from the Veteran's serviced-connected diabetes, heart and PTSD conditions, if any, cannot be objectively determined from the currently available objective evidence.  The Board finds this medical opinion to be credible and highly probative as it was prepared by a physician who reviewed the claims file and offered opinions supported by rationale.

On the other hand, the Veteran's attributions of his sleep apnea to his service-connected disabilities are not competent evidence.  The determination as to the etiology of sleep apnea is essentially a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical education, training, or expertise, the Board finds that the Veteran's lay opinions as to the etiology of his sleep apnea have no probative value.  See 38 C.F.R. § 3.159(a)(2).  

Whereas the Veteran would be entitled to the benefit of the doubt were the evidence to be in relative equipoise, here the competent evidence of record does not support a finding that the Veteran's sleep apnea was at least as likely as not caused or aggravated by the Veteran's service-connected disabilities.  In other words, there is no balance between the positive and negative evidence.

Further, there is no objective medical evidence to support a finding that the Veteran's other service-connected disabilities (prostate cancer, hepatitis C, tinnitus, hypertension, and bilateral peripheral neuropathy of the lower extremities) caused or aggravated sleep apnea.

Direct Service Connection

The competent and probative evidence is also against a finding that sleep apnea manifested in service or that such disability is otherwise related to service.

There is no lay argument that the Veteran's sleep apnea was directly caused or aggravated by service, and as noted by the author of the May 2016 addendum VA medical opinion, there is no objective evidence that the Veteran's sleep apnea was caused or aggravated to any degree by his military service.  Service treatment records are silent for complaints, diagnoses or treatment for sleep apnea.  Further, the Veteran was first diagnosed with sleep apnea some 42 years after leaving service.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities.  Therefore, the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities, is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


